Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.

3.	Previously presented claims 23-25, 34-38, 46, 57-59, 66, and new claims 68-68 (9/22/2021) are under consideration by the Examiner.
	Claims 1-22, 26-33, 47-56, and 60-65 have been canceled.
Claims 39-45, and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
 
4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Wayne Rupert on 3/18/2022.



IN THE CLAIMS:
	
Cancel claims 24-25, 35, 37, 39-45, and 67-69 without prejudice.

Claim 23. (Currently amended) A composition comprising a therapeutic agent-loaded controlled release system, wherein the composition comprises: 
(a) transforming growth factor beta (TGF-β); 
(b) interleukin 2; and 
(c) rapamycin, 
wherein the composition is formulated for ocular administration, wherein the controlled release system comprises therapeutic agent-loaded microparticles, and the transforming growth factor beta (TGF-P)-loaded microparticles comprise a polyethylene glycol-poly(lactic-co-glycolic acid) diblock copolymer, and an ester-terminated poly(lactic-co-glycolic acid).

7.	Claims 23, 34, 36, 38, 46, 57-59, and 66 are allowable.

8.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a composition comprising a therapeutic agent-loaded controlled release system, wherein the composition comprises: 
(a) transforming growth factor beta (TGF-β); 
(b) interleukin 2; and 
(c) rapamycin, 


9.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646